414 So.2d 593 (1982)
Tyrone MORGAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 82-589.
District Court of Appeal of Florida, Third District.
May 25, 1982.
Tyrone Morgan, in pro. per.
Jim Smith, Atty. Gen., for appellee.
Before SCHWARTZ, NESBITT and FERGUSON, JJ.
PER CURIAM.
A criminal defendant does not have the option of withdrawing his uncoerced plea of guilty because the sentence fails to conform to what he was led by his attorney to expect. Manning v. State, 203 So.2d 360 (Fla. 2d DCA 1967); Pitts v. State, 181 So.2d 739 (Fla. 1st DCA 1966).
Affirmed.